DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         ANTHONY RUGGIERO and CHRISTINA RUGGIERO,
                        Appellants,

                                    v.

              SOUTHERN OAK INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-1729

                              [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE19-016308.

  Randall Shochet of Shochet Law Group, Trenton, for appellants.

    Evan A. Zuckerman of Vernis & Bowling of Broward, P.A., Hollywood,
for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.